DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Claims 1, 25, and 26 recite, “wherein the plurality of decoding instructions comprise elements in the basis matrix”.  Page 7 of the specification describes that the plurality of decoding instructions call valid elements in the basis matrix, and the number of instructions are obtained based on the number of rows and columns of the basis matrix.  However, the specification does not support the instructions comprising elements in the basis matrix as claimed.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9-20, and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more. The claim(s) recite(s) a method for decoding data using a base matrix and instruction set.  This judicial exception is not integrated into a practical application for the following reasons.
The revised patent eligibility guidelines requires a two-prong analysis under step 2A.  In prong one, it is determined that the claimed limitations are directed to a mathematical concept.  For example:

determining a basis matrix based on the one or more decoding parameters (specification page 9; a basis matrix data structure is shown); 
decoding the first data based on the decoding instruction set (decoding is performed by an iterative mathematical process using the basis matrix as explained on page 21).

	are all steps of a mathematical process as shown above.  In prong two, it is determined whether any additional elements rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The additional elements to the abstract method are as follows:

an information processing device; a non-transitory computer storage medium; a processor, memory and a communication bus;
obtaining first data to be decoded and one or more decoding parameters of the first data;
determining a decoding instruction set comprising a plurality of decoding instructions based on the basis matrix, wherein the plurality of decoding instructions comprise elements in the basis matrix;

The processor, in combination with the non-transitory storage medium, memory, and communication bus, serve to execute the steps of the method in an information processing device.  Mere instructions to implement an abstract idea on a computer merely uses the computer as a tool to perform the abstract idea (see MPEP 2106.05f).  Therefore, these additional elements are not indicative of integration into a practical application.  “Determining a decoding instruction set” is described in the specification starting on page 7 as instructions for executing the valid elements in the rows and columns of the base matrix.  This essentially amounts to using a computer processor to implement the idea as explained above.
Obtaining first data to be decoded and one or more decoding parameters of the first data merely amount to data gathering and is considered insignificant extra-solution activity (see MPEP 2106.05g).
In step 2B, an evaluation is made as to whether the claim as a whole amounts to significantly more than the exception itself.  The analysis is the same as laid out in step 2A above, and therefore the conclusion is the same: claims 1-4, 9-20, and 25-26 are ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-10, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Claim 2 recites determining a target matrix based on decoding parameters, and determining the basis matrix based on the target matrix and decoding parameters.  However, it is unclear what the target matrix is, how the decoding parameters are used to determine it, and therefore unclear in what way the basis matrix is “based on” the target matrix because this essential element is missing.
Claim 3 recites determining a first initial matrix based on decoding parameters, and determining the target matrix from the first initial matrix.  However, it is unclear what the first initial matrix is, how the decoding parameters are used to determine it, and therefore unclear in what way basis matrix is determined based on the target matrix which itself is determined from the first initial matrix because this essential element is missing.
Claim 4 recites determining a first basis matrix and first expansion factor based on decoding parameters, and determining the first initial matrix based on the first basis matrix, expansion factor, and decoding parameters.  However, it is unclear what the first basis matrix or expansion factor is, or how they relate to any of the aforementioned elements.  Therefore it is unclear how the decoding parameters are used to determine the first initial matrix, and how the first basis matrix is used to determine the first initial matrix because these essential elements are missing.
Claim 4 further recites, “wherein there is a correspondence between the at least one first initial matrix and the at least one first expansion factor; a position of a first type of element of the first initial matrix in the first initial matrix is the same as a position of a second type of element of the first basis matrix in the first basis matrix.”  The omitted elements are: the correspondence between the first initial matrix and the first expansion factor; and the first and second types of elements.  For instance, every element in the matrix inherently has some kind of type including the claimed positions, so the claim language does not add anything beyond what is necessarily present.
Claim 5 recites a first, second, and third characteristic parameter.  However, a parameter necessarily has a characteristic.  Therefore the scope of the claim is unclear because the essential elements omitted are the desired characteristics.
Claim 7 recites a first and second target element, but it is unclear what these elements are or how they relate to anything in the parent claim.  Claim 8 is analogously rejected.  
Claim 8 further recites, “determining the basis matrix based on fourth target elements corresponding to the plurality of target rows in the target matrix.”  It is unclear how the fourth target elements are used to determine the basis matrix.  It is also unclear what the relationship is between the fourth target elements and the target matrix, first initial matrix, first basis matrix, first expansion factor, and decoding parameters, all of which the basis matrix is determined “based on” those elements.
Claim 9 recites determining a first initial matrix and a second initial matrix based on decoding parameters, and determining the target matrix from the first and second initial matrices.  However, it is unclear what the first and second initial matrices are, how the decoding parameters are used to determine it, and therefore unclear in what way basis matrix is determined based on the target matrix which itself is determined from the first initial matrix and second initial matrix because this essential element is missing.
Claim 10 recites determining a first basis matrix, a second basis matrix, a first expansion factor, and a second expansion factor based on decoding parameters, and determining the first and second initial matrix based on the first basis matrix, second basis matrix, first and second expansion factors, and decoding parameters.  However, it is unclear what the first and second basis matrix or first and second expansion factors are, or how they relate to any of the aforementioned elements.  Therefore it is unclear how the decoding parameters are used to determine the first initial matrix and second initial matrix, and how the first basis matrix is used to determine the first initial matrix or the second basis matrix is used to determine the second initial matrix because these essential elements are missing.
Claim 15 recites, “obtaining a third type of elements in each row of the basis matrix and a column serial number of each of the third type of elements;”.  It is unclear what a “third type of elements” because it infers a first and second type of elements which are not claimed.  Furthermore, because any element necessarily has a “type”, the omitted essential element is what the third type is intended to be.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9, 11-18, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (Canadian Pat. 3,051,761; hereinafter referred to as Zheng) in view of Walke et al (US Pat. 10,833,704; hereinafter referred to as Walke).
As per claims 1, 25, and 26:	Zheng teaches a non-transitory computer storage medium (Fig. 6, 602); and an information processing method performed by an information processing device having a processor, a memory and a communication bus; the communication bus is configured to realize a communication connection between the processor and the memory (see Fig. 6), comprising: 
obtaining first data to be decoded and one or more decoding parameters of the first data (paragraph 218; receive a signal including an LDPC code; and a soft value sequence and corresponding lifting factor Z); 
determining a basis matrix based on the one or more decoding parameters (paragraph 221); 
decoding the first data (paragraph 226).
Not explicitly disclosed is determining a decoding instruction set comprising a plurality of decoding instructions based on the basis matrix, wherein the plurality of decoding instructions comprise elements in the basis matrix.  However, Walke in an analogous art teaches determining a decoding instruction set comprising a plurality of decoding instructions (Figs. 12-13) based on a basis matrix (Fig. 11) and comprising elements in the basis matrix (Figs. 12-13, rotation column).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the instruction set of Walke to generate the basis matrix of Zheng.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Walke would have reduced the number of instructions stored (col. 23, lines 54-56).
As per claim 2:	Zheng further teaches the method according to claim 1, wherein determining the basis matrix based on the one or more decoding parameters comprises: determining a target matrix based on the one or more decoding parameters (Fig. 3, 30C; matrix shown with lifting factor); and determining the basis matrix based on the one or more decoding parameters and the target matrix (expanded matrix).
As per claim 3:	Zheng further teaches the method according to claim 2, wherein determining the target matrix based on the one or more decoding parameters comprises: determining at least one first initial matrix based on the one or more decoding parameters (Fig. 2, submatrix B); and determining the target matrix from the at least one first initial matrix (Fig. 2, the expanded target matrix is based off of complete matrix 200 which includes submatrix B).
As per claim 4:	Zheng further teaches the method according to claim 3, wherein determining the at least one first initial matrix based on the one or more decoding parameters comprises: determining a first basis matrix (Fig. 2, B’ 20b; paragraph 86) and at least one first expansion factor based on the one or more decoding parameters, wherein the at least one first expansion factor corresponds to the first basis matrix (paragraph 80); and determining the at least one first initial matrix based on the one or more decoding parameters, the first basis matrix and the at least one first expansion factor (paragraph 86), wherein there is a correspondence between the at least one first initial matrix and the at least one first expansion factor (paragraph 79, first initial matrix B corresponds to the lifting factor Z as shown in Figs. 3a-b); a position of a first type of element of the first initial matrix in the first initial matrix (position at row 1 and column 1 of an identity type matrix element) is the same as a position of a second type of element of the first basis matrix in the first basis matrix (position at row 1 and column 1 of a bi-diagonal type matrix element).
As per claim 9:	Zheng further teaches the method according to claim 2, wherein determining the target matrix based on the one or more decoding parameters comprises: determining at least one first initial matrix (Fig. 3, 30b-1) and at least one second initial matrix (Fig. 3, 30b-2) based on the one or more decoding parameters; and determining the target matrix from the at least one first initial matrix and the at least one second initial matrix (paragraph 15; base matrix corresponding to submatrix A and B).
As per claim 11:	Zheng further teaches the method according to claim 2, wherein determining the basis matrix based on the one or more decoding parameters and the target matrix comprises: calculating a target number of rows and a target number of columns based on a code rate and a data block size in the decoding parameters (paragraph 21); and obtaining a matrix, whose number of rows is the target number of rows and number of columns is the target number of columns, from the target matrix to obtain the basis matrix (Fig. 3a, 30a).
As per claim 12:	Walke further teaches the method according to claim 1, wherein determining the decoding instruction set comprising the plurality of decoding instructions based on the basis matrix comprises: determining, based on the one or more decoding parameters and elements in each row of the basis matrix, at least one decoding instruction corresponding to the elements in each row of the basis matrix (Fig. 12, instruction 0-43 corresponding to rows 0-43); and obtaining the decoding instruction set based on the at least one decoding instruction corresponding to the elements in each row of the basis matrix (Fig. 12).
As per claim 13:	Walke further teaches the method according to claim 12, wherein determining, based on the one or more decoding parameters and the elements in each row of the basis matrix, the at least one decoding instruction corresponding to the elements in each row of the basis matrix comprises: determining, based on decoding parallelism in the one or more decoding parameters and the elements in each row of the basis matrix (col. 3, lines 41-42), the at least one decoding instruction corresponding to the elements in each row of the basis matrix (Figs. 12-13).
As per claim 14:	Walke further teaches the method according to claim 13, wherein determining, based on the decoding parallelism in the one or more decoding parameters and the elements in each row of the basis matrix, the at least one decoding instruction corresponding to the elements in each row of the basis matrix comprises: obtaining the elements in each row of the basis matrix and a column serial number of each element in the elements in each row (Fig. 12, column number); and determining the at least one decoding instruction corresponding to the elements in each row based on the decoding parallelism in the one or more decoding parameters, the elements in each row and the column serial number of each element in the elements in each row (Fig. 12, instruction number).
As per claim 15:	Walke further teaches the method according to claim 14, wherein obtaining the elements in each row of the basis matrix and the column serial number of each element in the elements in each row comprises: obtaining a third type of elements in each row of the basis matrix and a column serial number of each of the third type of elements (Fig. 12, layer number type); and determining the at least one decoding instruction corresponding to the elements in each row based on the decoding parallelism in the one or more decoding parameters, the elements in each row and the column serial number of each element in the elements in each row comprises: determining the at least one decoding instruction corresponding to the elements in each row based on the decoding parallelism in the one or more decoding parameters, the third type of elements and the column serial number of each of the third type of elements (Fig. 12, instruction corresponding to layer number).
As per claim 16:	Walke further teaches the method according to claim 15, wherein determining the at least one decoding instruction corresponding to the elements in each row based on the decoding parallelism in the one or more decoding parameters, the third type of elements and the column serial number of each of the third type of elements comprises: obtaining a first valid element and a second valid element, wherein the first valid element is an element with the smallest column serial number of the third type of elements in each row of the basis matrix (Fig. 12, element corresponding to column 0), and the second valid element is an element with the largest column serial number of the third type of elements in each row of the basis matrix (Fig. 12, element corresponding to column 11); and determining the at least one decoding instruction corresponding to the elements in each row based on the decoding parallelism in the one or more decoding parameters, the first valid element, the second valid element, the third type of elements and the column serial number of each of the third type of elements (Fig. 12, instruction column).
As per claim 17:	Walke further teaches the method according to claim 16, wherein determining the at least one decoding instruction corresponding to the elements in each row based on the decoding parallelism in the one or more decoding parameters, the first valid element, the second valid element, the third type of elements and the column serial number of each of the third type of elements comprises: setting an execution character and a reserved character, wherein the execution character is a first preset character of the decoding instruction (Fig. 13, PF2), and the reserved character is a second preset character of the decoding instruction (Fig. 13, PF4); determining a shift value of each of the third type of elements based on the decoding parallelism in the one or more decoding parameters and the third type of elements (Fig. 13, rotation column); and determining the at least one decoding instruction corresponding to the elements in each row based on the execution character, the reserved character, the first valid element, the second valid element, the column serial number of each of the third type of elements and the shift value of each of the third type of elements (Fig. 13, instruction column corresponding to the above); wherein a storage format of each decoding instruction is that the execution character, the reserved character, the first valid element, the second valid element, the column serial number of each of the third type of elements and the shift value of each of the third type of elements are arranged in sequence (Fig. 13, elements are arranged in sequence of layer as shown).
As per claim 18:	Zheng further teaches the method according to claim 1, wherein decoding the first data based on the decoding instruction set comprises: preprocessing the first data based on the one or more decoding parameters to determine at least two second data (paragraph 227; rate de-matching or deinterleaving); and decoding the at least two second data respectively based on the decoding instruction set to obtain at least two third data corresponding to the at least two second data (paragraph 226; the de-rate matched or deinterleaved data is decoded to produce at least two third data).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Walke in view of Hong et al (US Pat. Pub. 2017/0047947; hereinafter referred to as Hong).
As per claim 19:	Zheng et al teach the method according to claim 18.  Not explicitly disclosed is wherein preprocessing the first data based on the one or more decoding parameters to determine the at least two second data comprises: partitioning the first data based on the one or more decoding parameters to obtain the at least two second data, or, after decoding the at least two second data respectively based on the decoding instruction set to obtain the at least two third data corresponding to the at least two second data, the method further comprises: splicing the at least two third data in sequence to obtain fourth data, and outputting the fourth data.  However, Hong in an analogous art teaches a decoder for decoding two second data (Fig. 3, U1-Uk) to obtain two third data (Fig. 3, X1-Xn) and a concatenator for splicing the two third data in sequence to obtain fourth data for output (Fig. 3, 26).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the decoder of Hong to for decoding in Zheng.  This modification would have been obvious to one of ordinary skill in the art at the time of filing in order to enable rate compatible polar codes for future wireless communication (paragraph 4).

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Walke in view of Grube et al (US Pat. 10,394,613; hereinafter referred to as Grube). 
As per claim 21:	Zheng teaches the method according to claim 1, wherein obtaining the first data to be decoded and the one or more decoding parameters of the first data comprises: obtaining the first data to be decoded and the one or more decoding parameters of the first data (paragraph 227, receiving the signal).  Not explicitly disclosed is determining a target computing resource from at least two computing resources in an information processing device, and sending the first data and the one or more decoding parameters to the target computing resource; and determining the basis matrix based on the one or more decoding parameters comprises: determining, through the target computing resource, the basis matrix based on the one or more decoding parameters.  However, Grube in an analogous art teaches determining a target computing resource from at least two computing resources in an information processing device, and sending the first data and the one or more decoding parameters to the target computing resource (Fig. 40C, 364; col. 41, lines 17-24).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to send the first data to a target computing resource for decoding as taught by Grube.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have balanced loading level of a computing resource as described by Grube in col. 41, lines 9-36.
As per claim 22:	Grube further teaches the method according to claim 21, wherein determining the decoding instruction set comprising the plurality of decoding instructions based on the basis matrix comprises: determining, through the target computing resource, the decoding instruction set comprising the plurality of decoding instructions based on the basis matrix; decoding the first data based on the decoding instruction set (Walke Figs. 11-13); comprises: partitioning, through the target computing resource (Fig. 7), the first data based on the one or more decoding parameters to obtain the at least two second data (Fig. 4, slice groups 1-2; Fig. 6, 148); decoding, through the target computing resource, the at least two second data respectively based on the decoding instruction set to obtain at least two third data corresponding to the at least two second data (col. 41, lines 17-24; Fig. 17 data segments).
As per claim 23:	Grube further teaches the method according to claim 22, wherein after decoding, through the target computing resource, the at least two second data respectively based on the decoding instruction set to obtain the at least two third data corresponding to the at least two second data, the method further comprises: determining a target storage resource from at least two storage resources in the information processing device (Fig. 1, units 36); storing the at least two third data to the target storage resource, and outputting the at least two third data through the target storage resource (Fig. 24, 88).
As per claim 24:
	Grube further teaches the method according to claim 23, wherein storing the at least two third data to the target storage resource, and outputting the at least two third data through the target storage resource comprises: storing the at least two third data to a target resource pool (Fig. 16, 122), splicing the at least two third data output from the target resource pool in sequence to obtain fourth data (Fig. 16, 210), and outputting the fourth data (Fig. 16, 120).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art are generally directed to decoding methods using a base matrix.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111